Citation Nr: 1605211	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  15-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the overpayment of $12,006.43 created as a result of recoupment of attorney fees from the Veteran's benefits was validly created.

(The issues of entitlement to service connection for diabetes mellitus, entitlement to earlier effective dates for the grants of service connection for hypertension and erectile dysfunction, including special monthly compensation, and entitlement to aid and attendance or housebound benefits for the Veteran's sister and father, will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 action of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assessed a $12,006.43 overpayment to the Veteran arising out of a February 2010 award of benefits.

This appeal has been adjudicated through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Pursuant to a valid September 2006 fee agreement, the Veteran's attorney was entitled to a $12,006.43 payment arising out of a February 2010 award of benefits to the Veteran.

2.  VA failed to withhold attorney fees from the Veteran's February 2010 award, resulting in a $12,006.43 overpayment to the Veteran.


CONCLUSION OF LAW

An overpayment of VA compensation benefits in the initial amount of $12,006.43 was validly created.  38 U.S.C.A. §§ 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014) (VCAA). With regard to the Veteran's claim challenging the validity of his debt, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by the VCAA).  In any event, as will be explained below, the Veteran, through his representative, argues that VA is fault for the creation of the debt because of an administrative error.  It is the law as mandated by statute, and not the evidence, that is dispositive of the threshold issue regarding the validity of the debt.  Accordingly, additional efforts to notify or assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Mason v. Principi, 16 Vet. App. 129 (2002), aff'd, 281 F.3d 1384 (Fed.Cir.2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

II.  Whether the Overpayment was Correctly Established

In general, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956(a), 1.962 (2014).  

In this case, in a February 2010 rating decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU) effective from January 5, 1998.  In accordance with a September 2006 fee agreement, the Veteran's attorney was entitled to a portion of the payment,  $12,006.43, arising out of this award of benefits.  

In April 2011, the RO notified the Veteran and his attorney that the fee agreement was mistakenly overlooked, and that VA did not withhold any amount for fees from the February 2010 award.  VA had since paid the attorney fees to the Veteran's attorney out of VA funds.  As a result, an overpayment to the Veteran was created, and the RO proposed to recoup the amount of the overpayment from the Veteran's benefits payments.  The Veteran's attorney then perfected this appeal to the Board disagreeing with the proposed overpayment, arguing that it was created solely by VA administrative error.  See August 2011 Notice of Disagreement (NOD).

The Veteran's representative argues that, because the erroneous payment was made to the Veteran as a result of an administrative error, a later reduction of the award cannot be made retroactive to form an overpayment debt to VA.  Id.  In support of this argument, the representative cites to 38 U.S.C.A. § 5112(b)(10) and 38 C.F.R. § 3.500(b)(2).  However, this statute and regulation apply only to the effective dates of reductions or discontinuances of benefits, not overpayments.  The representative also cites to Erickson v. West, 13 Vet. App. 495, 499 (2000).  However, this opinion was withdrawn and superseded by Erickson v. Gober, 20 Vet. App. 506 (2000), which does not contain any holdings supporting the Veteran's claim in this case.  

Pursuant to VA Fast Letter 11-12 (April 6, 2011), VA's Office of General Counsel (OGC) advised that VA is authorized to recoup overpayments to VA claimants if VA fails to withhold attorney or agent fees pursuant to a direct-pay fee agreement.  In that instance, VA will continue its current procedure of paying attorneys or agents who are eligible for a fee.  After the fee is paid, VA will recoup the overpayment from the claimant.  The Board notes that VA Fast Letters are not mandatory, binding authorities.  However, they are intended to provide information and guidance to VA and the Board.  As the Veteran and his representative have not presented any further bases for why the debt is not valid, the Board finds that it was properly created pursuant to VA Fast Letter 11-12.


ORDER

The $12,006.43 overpayment created as a result of recoupment of attorney fees from the Veteran's benefits was correctly established.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


